Citation Nr: 0505216	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee, 
which denied the veteran's application for enrollment in VA 
healthcare system as a Priority Group 8 veteran.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 C.F.R. § 
17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2004).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c) (2004); see also 68 Fed. Reg. 
2,670-73 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in priority group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  

Under applicable regulation, a veteran may apply to be 
enrolled in the VA healthcare system at any time; however, a 
veteran who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d) (2004) (emphasis added).

The pertinent facts in this case do not appear to be in 
dispute.  The duplicate MAS file shows that the veteran 
submitted a completed Application for Health Benefits in 
March 2003.  The date of his signature on the application is 
March 28, 2003.  In the application, the veteran acknowledged 
that he did not have a service-connected disability rating.  
He also completed Section II of the application, providing 
information regarding his financial situation.  

Based upon his status as a nonservice-connected veteran and 
the financial information provided, the veteran was assigned 
to priority group 8.  In a March 2003 letter, the VAMC denied 
his application for enrollment in VA healthcare system on the 
basis that he was a nonservice-connected veteran whose annual 
income exceeded VA's means test threshold, and whose 
completed application for enrollment in the VA health care 
system was received after January 17, 2003.

The veteran appealed the RO's determination.  In his July 
2003 notice of disagreement and in his September 2003 
substantive appeal, he explained that although he had 
submitted an application for enrollment prior to the January 
17, 2003, deadline, it was returned to him because he forgot 
to sign it.  He further indicated that it was his belief that 
the all veterans should be afforded VA health care in 
appreciation for their service to the nation.  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received subsequent 
to January 17, 2003, and as a category 8 veteran he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions to 
the effect that he submitted his application prior to January 
17, 2003, because it was unsigned, it cannot be considered a 
"completed application" as required by 38 C.F.R. § 17.36(d) 
(2004).  

The Board has also sympathetically considered the veteran's 
contentions to the effect that his appeal should be granted 
on the basis that all veterans should be afforded VA health 
care in appreciation for their service to the nation.  

The veteran's honorable naval service is recognized and 
appreciated.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2992).  Under the facts of this case, the 
applicable criteria are dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In light of the facts set forth above, 
therefore, the veteran's claim must be denied because of the 
lack of legal entitlement under the law.  

In that regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds 
that any deficiency in the VA's notice or development actions 
is harmless error.  Id.









ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


